UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1783


EUNICE ARHIN, a/k/a Eunice Akua Ahrin,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 11, 2011                 Decided:   April 20, 2011


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Petition denied in part; dismissed in part by unpublished per
curiam opinion.


Jay S. Marks, MARKS, CALDERON, DERWIN & RACINE, PLC, Arlington,
Virginia, for Petitioner. Tony West, Assistant Attorney General,
David V. Bernal, Assistant Director, Liza S. Murcia, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eunice Arhin, a native and citizen of Ghana, petitions

for   review     of    an    order   of    the     Board   of   Immigration     Appeals

(Board) denying her motion to reconsider.                       We review the denial

of motions to reconsider for abuse of discretion.                              8 C.F.R.

§ 1003.2(a) (2010); Narine v. Holder, 559 F.3d 246, 249 (4th

Cir. 2009); Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir. 2006).

To succeed on a motion to reconsider, the movant must specify an

error of fact or law in the Board’s prior decision.                               See 8

C.F.R. § 1003.2(b)(1) (2010).

               We have reviewed the administrative record and Arhin’s

contentions      and    conclude      that       the   Board    did   not     abuse   its

discretion in denying the motion to reconsider.                       Accordingly, we

deny the petition for review in part for the reasons stated by

the Board.        See In re: Arhin (B.I.A. June 17, 2010).                       To the

extent    that    Arhin      challenges      the    Board’s     orders   of    July   15,

2008, and February 11, 2009, we note that she failed to file

timely    petitions         for   review   of      those   orders.       We   therefore

dismiss the petition for review in part with respect to those

claims.        Finally, we dispense with oral argument because the

facts    and    legal       contentions    are     adequately      presented     in   the




                                             2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                              PETITION DENIED IN PART;
                                                     DISMISSED IN PART




                                    3